UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, CRIM. CASE NO. 12-20667
v. PAUL D. BORMAN
UNITED STATES DISTRICT JUDGE
FAHED HAMAD,
Defendant.

 

OPINION AND ORDER DENYING PETITIONER’S MOTION TO
VACATE SENTENCE PURSUANT TO 28 U.S.C. §2255

BACKGROUND

Defendant Fahed Hamad was initially indicted on October 11, 2012.

At his initial October 15, 2012 arraignment, Defendant was represented by
the Duty Federal Defender.

On October 15, 2012, after Defendant filed an affidavit asserting indigency,
the Court pursuant to the Criminal Justice Act, appointed Samuel Churikian, an
excellent CJA criminal defense attorney to represent Defendant.

On October 18, 2012, Defendant retained attorney Mohamed Elsharnoby to

represent him, thereby terminating Mr. Churikian’s representation.

 

 
On October 25, 2012, the Government filed a first superseding indictment.

On December 20, 2012, the Government filed a second superseding
indictment.

On February 5, 2015, Defendant’s attorney Mr. Elsharnoby filed a Motion
for Withdrawal of Attorney because of “an irreconcilable breakdown in the
attorney-client relationship.” (ECF #91, PgID 238). On February 14, 2013, the
Court granted Counsel Elsharnoby’s motion to withdraw as counsel, and after
Defendant reasserted indigency, the Court ordered the Federal Defender Office to
appoint new CJA counsel. (ECF #95). On February 20, 2013, CJA Counsel Henry
Scharg, also an excellent CJA Panel defense attorney, was appointed to represent
Defendant. (ECF #97).

On April 5, 2013, Defendant’s counsel Henry Scharg filed a Motion to
Suppress Evidence. (ECF #111).

On May 5, 2013, the Government filed a third superseding indictment.

On May 14, 2013, Counsel Scharg filed a motion for a Daubert
hearing/exclude expert witness, (ECF #132), and a motion in limine to exclude
404(b) evidence, (ECF #133).

On May 16, 2013, the Court denied Defendant’s Motion to Suppress. (ECF

#136). On May 24, 2013, the Court granted in part and denied in part Defendant’s
Motion In Limine. (ECF #157-158).

Defendant was provided a formal plea offer by the Government which Mr.
Scharg had discussed with him, and which he rejected.

The case proceeded to jury trial from June 3, 2013 through June 14, 2013.

On June 14, 2013, the jury found Defendant guilty of conspiracy to commit
interference with commerce by robbery (Count 1), and conspiracy to possess with
intent to distribute multiple controlled substances (Count 5). He was acquitted on
Counts 2-4 and 6-10. (ECF #182).

On October 8, 2013, Defendant Hamad was sentenced to 210 months
incarceration. (Judgment & Commitment Order, ECF #201).

Defendant filed an appeal to the U.S. Court of Appeals for the Sixth Circuit.
The Sixth Circuit issued its opinion on October 3, 2014 (ECF #230) affirming his
convictions and sentence. (ECF #230).

On December 15, 2014, Defendant filed the instant Motion to Vacate
Sentence pursuant to 28 U.S.C. §2255. (ECF #253).

On December 22, 2015, the Court referred the Motion to Magistrate Judge
R. Steven Whalen.

On December 14, 2017, Magistrate Judge Whalen granted Petitioner’s

Motion to Appoint CJA Counsel for the §2255 proceedings.
On July 9, 2018, Magistrate Judge Whalen held an evidentiary hearing on
the §2255 Petition. (ECF #299) (Transcript).

On August 22, 2019, Magistrate Judge Whalen issued a Report and
Recommendation denying Petitioner’s Motion to Vacate Sentence. (ECF #310)

On September 4, 2019, Petitioner’s counsel filed an objection to Magistrate
Judge’s Report and Recommendation. (ECF #311).

DISCUSSION

Defendant’s Motion relates to the conduct of his retained attorney Mohamed
Ahmed Elsharnoby. As the case progressed in its early stages, Mr. Elsharnoby
withdrew. Defendant testified that Mr. Elsharnoby talked to him about an oral
plea offer from the government to a sentence of 86 months plus 60 months for the
firearm offense, for a total of 146 months.

Mr. Elsharnoby testified at the §2255 evidentiary hearing that he did not
receive a plea offer, and that he never had one in his file. The Court credits this
testimony that there was no oral plea offer made to Mr. Elsharnoby by the AUSA.

Further, Mr. Elsharnoby was not Defendant’s attorney at the motion practice
period, the pre-trial plea period, pretrial stages (February 20 - June 3, 2013) and at
the trial, June 3-14, 2013. There is no contention by Petitioner that Mr. Scharg

failed to properly communicate the formal government plea offer he received to
Defendant prior to trial. What Plaintiff claims is that his allegation of his
uncorroborated claim of a plea offer, should entitle him to a re-sentencing, with a
146 month sentence cap.

Thus, Petitioner having criticized his retained attorney Mr. Elsharnoby as
totally inept, alleges that Mr. Elsharnoby was competent enough to have informed
Petitioner of an undocumented better oral plea offer from the AUSA, that
Petitioner never mentioned on the record at his motion proceedings, at his final
pretrial, or at his trial proceedings.

Defendant’s claim is that “If trial counsel [presumably referring to Mr.
Elsharnoby, who was not his trial counsel] rejected the plea offer made by the
Government, it was without the authority or knowledge of Mr. Hamad.”
Petitioner’s Objections to Magistrate’s Report and Recommendation (ECF #311,
PgID 2961 (emphasis added)). But there is no credible evidence that Mr.
Elsharnoby had ever received a plea offer from the government that he failed to
communicate to Petitioner. Mr. Elsharnoby’s testimony was that he does not recall
any such plea offer, and that had there been, it would have been in his file.

Defendant’s trial attorney Henry Scharg testified that he did receive a
formal plea offer with written guideline calculations on behalf of Defendant on

April 1, 2013, prior to trial that he communicated to h is client, but Defendant
rejected that offer and chose to go to trial. Further, had Defendant informed Mr.
Scharg of that alleged early-on non-documented claim of a more favorable plea
offer, Mr. Scharg could have raised that with the U.S. Attorney and/or the Court
before trial. Contrary to Petitioner’s Objections argument (ECF #311, PgID
2963), the District Court would have entertained pretrial, an Ineffective Assistance
of Counsel Claim by Mr. Scharg as to Mr. Elsharnoby’s pretrial conduct.
Allegations regarding pretrial plea offers can be raised pretrial — post trial IAC
claims, of which a Defendant was previously unaware prior to trial, are directed to
the post trial 28 U.S.C. §2255 procedures.

As Magistrate Judge Whalen noted in his Report and Recommendation
(ECF #310), Petitioner testified that he first met Mr. Elsharnoby in the courthouse
just before the detention hearing, spoke with him for about five minutes, and then
“during the four months before Mr. Scharg was appointed, Mr. Elsharnoby did not
visit him in jail or have any telephone communication with him.” (R&R, ECF
#310, PgID 2944). Further testimony from Petitioner was that when he saw Mr.
Elsharnoby in the courthouse lockup before the December status conference, his
lawyer “did not discuss anything about police reports, the strength of the evidence
mandatory minimum sentences, consecutive sentencing or the sentencing

guidelines.” Yet, Petitioner alleges that Mr. Elsharnoby did talk to him about an
AUSA oral plea offer — denied by the AUSA — to a sentence of 86 months plus 60
months for the firearm offense, for a total of 146 months, which he would have
accepted if he had known what his exposure at trial would have been. (R&R, ECF
#310, PgID 2944). Given the record in this case, Petitioner’s claim is inherently
incredible.

This Court agrees with Magistrate Judge Whalen’s conclusion, that
Petitioner has not met his burden of showing that in fact a formal plea agreement
was offered (R&R, ECF #310, PgID 2948) for the reasons elaborated upon in his
excellent R&R, (PgID’s 2949-50) and supplemented in this Opinion.

Accordingly, DENIES Petitioner’s §2255 Motion to vacate his sentence and
also declines to issue a Certificate of Appealability.

SO ORDERED.

ROQp
DATED: OCT 25 2019 JunX2 =

PAUL D. BORMAN
UNITED STATES DISTRICT JUDGE
